Dissenting Opinion by
Flood, J.:
I respectfully dissent. Under the evidence, the claimant was the sole support of her family for the six months’ period prior to the date when she left to be married ten days later and live with her new husband in Cleveland. Therefore, in my opinion, she comes within the proviso of §402(b) (2), 43 PS §802(b) (2). Since the board of review apparently did not consider the evidence in the light of this proviso, I would remit the case to the board for proper disposition of the matter.